Citation Nr: 1824280	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 4, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sibling


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to January 1990 and from January to May 1991.  He also had an additional 3 years, 5 months and 10 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a rating of 50 percent effective February 4, 2011.  

In June 2017, the Veteran and his sibling testified by videoconference before the undersigned Veterans Law Judge.  During the hearing the Veteran submitted additional written evidence along with a waiver of review by the RO.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

1.  The time period for filing a substantive appeal following a September 2008 statement of the case (SOC) was equitably tolled.

2.  The Veteran submitted a timely request for an extension of time to file a substantive appeal following the September 2008 SOC, which remained pending until a substantive appeal was submitted and accepted in July 2014.

3.  The Veteran has had PTSD since June 22, 2006.


CONCLUSION OF LAW

The criteria for an effective date of June 22, 2006, for the grant of service connection for PTSD, are met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 20.302, 20.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, in June 2006, the Veteran filed an initial claim of service connection for PTSD.  No earlier compensation claim was filed.  In a May 2007 rating decision the RO denied the claim, and in December 2007 the Veteran filed a notice of disagreement (NOD).  In September 2008 the RO issued an SOC.  In correspondence dated November 26, 2008 the Veteran indicated that he had just learned of the September 9, 2008 SOC because it was sent to an incorrect address and requested an extension to file an appeal after being sent a copy of the SOC.  

In a letter dated in February 2009, the RO advised the Veteran that his November 2008 response to the September 2008 SOC was not timely submitted.  See 38 C.F.R. § 20.302 (60-day time limit to submit a substantive appeal following an SOC if past one year from the rating decision).  The RO construed correspondence received in February 2011 as a claim to reopen service connection for PTSD.  Ultimately, in the February 2012 rating decision, the RO granted service connection for PTSD with an effective date of February 4, 2011.  The Veteran has appealed for an earlier effective date for the award.

General Legal Criteria

Generally, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400 (b)(2)(i).  Specifically, for claims to reopen after a previously denied claim, the effective date is not earlier than the date of the claim to reopen.  See 38 C.F.R. § 3.400(r).

As noted previously, except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b)(1).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.

Additionally, a request for an extension of time to submit a substantive appeal following an SOC may be made.  See 38 C.F.R. § 20.303.

Analysis

Based on the facts of the case and the dates of documents, the Veteran missed the 60-day deadline for filing of his substantive appeal, as his November 26, 2008 constructive substantive appeal was 78 days after the September 2008 SOC (18 days late).  Generally, this would mean the May 2007 rating decision became final and that an effective date could not be earlier than the claim to reopen.  See 38 C.F.R. § 3.400(r).  The effective date of the award of service connection for PTSD was established as the date of the claim to reopen-February 4, 2011.

However, in this case, the Board will consider whether equitable tolling of the 60 day timeframe following the September 2008 SOC is warranted.

In order to benefit from equitable tolling, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant needs to demonstrate three elements: (1) extraordinary circumstance; (2) due diligence; and (3) causation.  See Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014) (applying equitable tolling to the timeliness of filing a notice of appeal with the United States Court of Appeals for Veterans Claims).  The Federal Circuit, in Checo, noted that this is consistent with other jurisdictions and also with the guidance provided by the Supreme Court.  See, e.g., Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96, 111 S. Ct. 453, 112 L. Ed. 2d 435 (1990) ("We have allowed equitable tolling in situations where the claimant has actively pursued his judicial remedies . . . . But the principles of equitable tolling . . . do not extend to what is at best a garden variety claim of excusable neglect.").

Tolling of a deadline for filing an appeal is referred to as the "stop-clock" approach because the clock measuring the appeal period is "stopped" during the extraordinary circumstance period and starts ticking again only when the period is over.  Checo, 748 F.3d at 1379.  

On review of the record, the Board is persuaded that equitable tolling of the 60-day post SOC appeal period is warranted in this case.  During his 2017 Board Hearing, the Veteran, who at that time had a total (100 percent rating) for his service-connected PTSD, testified that, to the best of his recollection, he was in transient housing under the auspices of the Ralph H. Johnson VA Medical Center about the time of the September 2008 SOC.  Board Hearing Transcript, pp. 3-4.  He testified that he was administered psychotropic medication ("was on the heavy medications at the time that I had the mental break"), and that all of his activities of daily living were controlled by the facility's caregivers.  See Board Hearing Transcript, pp. 4-5: "they gave me my medications, took me to my appointments, fed me, clothed me."  Indeed, on web search the Board finds that the address reported by the Veteran in his November 2008 correspondence is that of the Carolina Homeless Veterans organization; a non-profit, care facility for homeless veterans.  See http://www.chvinc.org/.

VA medical records dating from 2006 also show that the Veteran was being treated for psychiatric impairment/PTSD, and the Veteran's family members describe the Veteran as mentally deteriorating and increasingly helpless during that time period.  See, e.g., July 2017 written statement, and June 2017 live testimony from the Veteran's sister, who wept that the Veteran had left the comforts and bounty of his own home to become homeless.  VA providers have also commented regarding the Veteran's poor mental health and associated homelessness.  In 2013, a VA examiner surmised that "due to PTSD veteran . . . has had prolonged periods of homelessness and often was dependent on VA shelters for residence."  See November 2013 VA examination report.  And as stated before, the address reported by the Veteran in November 2008 as his new domicile was that of a homeless shelter.  Thus, in view of the Veteran's situation and homelessness, the extraordinary circumstance element of equitable tolling has been met.  See Checo, 748 F.3d at 1378-79 (homelessness satisfies the extraordinary circumstance element).

Moreover, upon learning of the September 2008 SOC, the Veteran promptly notified the RO that the address was incorrect and that he was requesting an extension to file a substantive appeal.  This action satisfies the due diligence element of equitable tolling as it is more than reasonable diligence and somewhat close in time to the time period required to appeal.  See Checo, 748 F.3d at 1380 (reasonable diligence and not maximum feasible diligence is required (citing Holland v. Florida, 560 U.S. 631, 653, 130 S. Ct. 2549, 177 L. Ed. 2d 130 (2010))).

Furthermore, the homelessness was the direct cause of the Veteran's failure to submit the substantive appeal on time.  See Checo, 748 F.3d at 1381 (citing Harper v. Ercole, 648 F.3d 132, 137-38 (2d Cir. 2011).  Thus, the third element of direct causation for equitable tolling was met.

The three elements for equitable tolling were thereby met as detailed above.  As a result, clock stopped for the Veteran to file the substantive appeal.  The clock started ticking again when the extraordinary circumstance concluded.  See Checo, 748 F.3d at 1379 (explaining the "stop-clock" approach).  Based on the timing in this specific case, the Board finds that the Veteran thereafter submitted a timely request for an extension of time to file a substantive appeal following the September 2008 SOC.  This extension request remained pending until a substantive appeal was submitted and accepted in July 2014.  Because the extension request remained pending, the appeal period returns to the initial May 2007 rating decision.  Therefore, an effective date of June 22, 2006 is potentially viable as that is the date of the original service connection claim (but more than one year after separation from service).

The effective date is the later date of the date of claim or when entitlement arose.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Thus, the Veteran must have had PTSD since June 22, 2006, for that date to be awarded, which is a medical question.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

Shortly after the June 2006 claim, the Veteran was afforded a VA psychiatric examination in August 2006.  The diagnosis was PTSD.  Thus, he likely had PTSD during the entire appeal period.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the earliest effective date of June 22, 2006, which is the date of the original claim of service connection for PTSD, is therefore warranted.


ORDER

An effective date of June 22, 2006, for the award of service connection for PTSD, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


